
	
		III
		112th CONGRESS
		1st Session
		S. RES. 273
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Begich (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 23, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Nunaka Valley Little
		  League junior girls softball team on their performance in the Junior League
		  Softball World Series.
	
	
		Whereas the Nunaka Valley Little League junior girls
			 softball team is comprised of young women from Anchorage, Alaska, who play
			 softball;
		Whereas the Nunaka Valley Little League junior girls
			 softball team compiled an impressive record in the 2011 regular season,
			 outscoring opponents 428 to 83;
		Whereas the Nunaka Valley Little League junior girls
			 softball team was undefeated in the district and State tournaments on the way
			 to winning the Alaska State Championship;
		Whereas the Nunaka Valley Little League junior girls
			 softball team was undefeated in 4 games and won the West Regional Tournament
			 held in Marana, Arizona;
		Whereas in August, 2011, the Nunaka Valley Little League
			 junior girls softball team represented the West Region at the Junior League
			 Softball World Series in Kirkland, Washington;
		Whereas in 2011, Nunaka Valley Little League junior girls
			 softball team manager Richard Knowles led the team to the Junior League
			 Softball World Series for the second time in 3 years;
		Whereas in 2011, the Nunaka Valley Little League junior
			 girls softball team won 4 games and lost just 2 games en route to a third place
			 finish in the Junior League Softball World Series;
		Whereas more than 2,000 teams and 30,000 players compete
			 in Junior League Girls Softball each year;
		Whereas the Nunaka Valley Little League junior girls
			 softball team finished the 2011 season ranked third in the world;
		Whereas the hard work and dedication of the entire Nunaka
			 Valley Little League junior girls softball team and the support of their
			 families led the team to success in 2011;
		Whereas Little League softball and baseball has provided a
			 positive athletic experience and fostered teamwork and sportsmanship to
			 millions of children in the United States and around the world; and
		Whereas Alaskans everywhere are proud of the Nunaka Valley
			 Little League junior girls athletes, Jacynne Augufa, Leilani Blair, Heather
			 Breslin, Metanoya Fiame, Morgan Hill, Julia Merritt, Gabrielle Meyerson, Taria
			 Page, Hannah Peterson, Sydney Smith, Lauren Syrup, and Nanea Tali, on the 2011
			 softball season: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 athletes, parents, and coaching staff of the Nunaka Valley Little League junior
			 girls softball team on an impressive 2011 season; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the Nunaka Valley
			 Little League President, Greg Davis; and
				(B)the Nunaka Valley
			 Little League junior girls softball team manager, Richard Knowles, and coaches
			 Rick Peterson and Richard Hill.
				
